Citation Nr: 0917409	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  03-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
post-surgical complications of a radical retropubic 
prostatectomy (RRP) with lymph node dissection, to include 
incontinence, a pelvic hematoma (claimed as swelling and 
blood clot in the scrotum), antibiotic diarrhea, impotence, 
open wound, pain, and numbness in the thighs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1965 to October 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  On the VA Form 9, dated June 2003, the 
Veteran originally indicated he desired to have a BVA hearing 
at a local office.  However, in August 2003, the Veteran 
withdrew his request for a hearing.  

In March 2005 and September 2006, the Board remanded this 
claim for additional development.  That development having 
been completed, the claim has been returned to the Board and 
is now ready for appellate disposition.


FINDING OF FACT

The only competent medical evidence of record shows that the 
post-surgical complications of a radical retropubic 
prostatectomy (RRP) with lymph node dissection, to include 
incontinence, a pelvic hematoma, antibiotic diarrhea, 
impotence, open wound, pain, and numbness in the thighs were 
not due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing medical treatment, and that the proximate cause 
of any such disability was an event which was reasonably 
foreseeable. 


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for post-surgical complications of a radical retropubic 
prostatectomy (RRP) with lymph node dissection, to include 
incontinence, a pelvic hematoma, antibiotic diarrhea, 
impotence, open wound, pain, and numbness in the thighs, are 
not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.361 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide notification and assistance with 
respect to substantiating a claim for compensation pursuant 
to the Veterans Claims Assistance Act of 2000.  Initially, 
the Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
April 2003 and May 2005 provided the Veteran with an  
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi,  16 Vet. 
App. 183 (2002).  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's private and VA treatment records have been 
obtained.  The Veteran was afforded a VA examination and an 
addendum opinion was also obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran for the development of evidence is required.  

II.  Entitlement to Compensation Under 38 U.S.C.A. § 1151 for 
Post-Surgical Complications of a RRP with Lymph Node 
Dissection.

The Veteran contends that the RO made a mistake by denying 
his claim for compensation because he developed additional 
disabilities due to post-surgical complications after a 
radical retropubic prostatectomy (RRP) with lymph node 
dissection was performed in November 2001.

The Veteran's claim for compensation is premised on 38 
U.S.C.A. § 1151.  Under that provision, a veteran who suffers 
an injury or an aggravation of an injury resulting in 
additional disability by reason of VA medical or surgical 
treatment is entitled to compensation in the same manner as 
if such disability were service connected.  

The Board notes that for claims filed prior to October 1, 
1997, a claimant was not required to show fault or negligence 
in medical treatment in order to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  However, the statue was 
amended, effective October 1997, to require evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseeable 
event.  Those amendments apply to claims for compensation 
under 38 U.S.C.A. § 1151 which were filed on or after October 
1, 1997.  VAOPGCPREC 40-97.  As the Veteran's claim was filed 
in February 2002, the version of § 1151 that is applicable to 
this case is the amended version.  See Pub. L. No. 104-204, § 
422(b)(1), (c), 110 Stat. 2926-27 (1996).  

The amendments to 38 U.S.C.A. § 1151 made by Public Law 104- 
204, and in effect when the Veteran submitted this claim, 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
the additional disability was an  event which was not 
reasonably foreseeable.  

In determining whether a veteran has an "additional" 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or surgical 
treatment, upon which the claim is based, to the veteran's 
condition after such care or treatment.  The governing 
regulation specifies that continuance or natural progress of 
a disease, for which VA furnished care, cannot be considered 
caused by the VA care unless there was failure to timely 
diagnose and properly treat the disorder.  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R.  
§ 3.361(c)(1).  Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical  
treatment, proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment caused the veteran's additional 
disability or death; and (i) VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the  hospital care, medical, 
or surgical treatment without the veteran's informed consent.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2)).

Determination of whether there was informed consent involves 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).  

The evidence reflects that the Veteran was seen on multiple 
occasions at a VA medical center for a variety of health 
problems, including prostate cancer.  A VA record dated April 
2001 reflects that a Prostate Specific Antigen (PSA) test was 
13.18 ng/mL.  In May 2001, it was noted that the Veteran had 
a high PSA with a suspicious prostate.  In August 2001, it 
was noted that the Veteran's PSA levels were increasing over 
the past several months, and a biopsy was ordered, which 
revealed cancer.  A following treatment note reported that 
all option choices for treatment were reviewed with the 
Veteran, including surgery, radiation, hormone deprivation, 
and watchful waiting.  The note indicated that the Veteran 
and the physician talked about the typical course of prostate 
cancer and what he could expect with and without treatment.  
It also indicated that the Veteran was given the pamphlets, 
"Prostate Cancer: What it is and How it is Treated" and 
"Before, During, and After Your Radical Prostatectomy."  
Additionally, it noted that the physician examined and 
discussed treatment options with the Veteran, and that RRP 
would not likely cure the Veteran.  The Veteran was described 
as highly motivated to pursue a cure for his diagnosis.   

In August 2001, the Veteran was given the drug Zoladex, and 
the treatment note indicated that the Veteran was given 
written material regarding prostate cancer and Zoladex.  The 
possible side effects were discussed.  

In September 2001, the Veteran complained of bilateral 
testicular swelling.  The treatment note indicated it was 
discussed that the Veteran might be experiencing anti-
androgen effects of the Zoladex.  The Veteran was instructed 
to keep his scrotum elevated while lying down, and to return 
for an examination and possible scrotal ultrasound.  An 
ultrasound was performed in September 2001 and the results 
were negative.  

In October 2001, before the Veteran underwent RRP surgery, he 
complained of intermittent patches of numbness in his 
anteromedial thighs, one at a time.  Additionally, in October 
2001, the treatment notes indicated that the Veteran was at 
very high risk for early death from aggressive prostate 
cancer.  It was stated that a cancer cure was extremely 
unlikely with any form of treatment.  The note further 
indicated that the Veteran requested any form of therapy that 
would extend his life more than 5 years.  

A radical prostatectomy, with pelvic lymph node dissection, 
possible frozen section, and continued hormonal therapy, was 
scheduled to be performed in November 2001.  It was noted 
that the Veteran understood the risks of surgical treatment.  
An additional note, in November 2001, indicated that the 
Veteran consented to a RRP, and that he was aware of risks 
including erectile dysfunction, urinary incontinence, rectal 
injury possibly requiring a colostomy, bleeding requiring a 
blood transfusion, infection, myocardial infarction, a 
cerebrovascular accident, or death.  A subsequent note, dated 
November 9, 2001, indicated that the Veteran received pre-
operative and post-operative teaching instructions for the 
surgery, and the Veteran was given a booklet containing the 
instructed information.  

A Request for Administration of Anesthesia and for 
Performance of Operations and Other Procedures was signed by 
the Veteran on November 9, 2001, and indicated the Veteran 
had been informed of the risks involved and the possible 
complications of the RRP surgery.  The RRP was performed on 
November 13, 2001, with no noted complications, at the time.  
It was reported that the Veteran was informed about general 
post-operative recovery and complications.

In November 2001, a day after surgery, it was noted that the 
Veteran had a suspect rectus hematoma.  A computed tomography 
(CT) scan was ordered to confirm, but there was no evidence 
of retropubic bleeding.  The CT revealed a large fluid 
collection posterior to the lower rectus abdominis that was 
likely a hematoma.  The Veteran continued to have a swollen, 
painful scrotum, which was thought to be most likely from 
tracking of the rectus sheath hematoma.  The Veteran also 
complained of a burning sensation in his left anterior thigh 
area.  The Veteran indicated that he had a tingling sensation 
in that area prior to surgery but it had worsened since the 
surgery.  

The Veteran was again given medication, in November 2001, and 
it was noted that the nurse explained the medication to the 
Veteran, possible side effects were discussed, and the 
Veteran verbalized understanding.

The Veteran reported severe diarrhea after discharge from the 
hospital, and he continued to suffer from post-operative 
complications, including pelvic hematoma, wound separation, 
and pseudomembranous enterocolitis, as noted in January 2002.  

In 2004 and 2005, the Veteran underwent several cystoscopies.  
In an August 2004 statement, the Veteran asserted that his 
disabilities also resulted from a lack of immediate attention 
to his bladder problems which resulted from the medical 
procedures performed by the VA in 2004, and that he received 
further damage from the cystoscope evaluations he underwent.  
However, the evidence of record indicates the Veteran signed 
multiple informed consent documents, which indicated the 
possible complications from such procedures included 
bleeding, infection, and damage to urethra, bladder, ureters, 
kidneys, or rectum.  These forms were signed on multiple 
occasions, including April 2004, October 2005, and December 
2005.

The Board finds that there is no dispute as to whether the 
RRP did in fact cause the post-surgical disabilities.  
Nevertheless, the evidence still is not sufficient to support 
the claim, as there is no competent medical opinion, of 
record, to show that there was negligence or other fault.  
The only medical opinions, of record, weigh against the 
claim.  

The Veteran was afforded a VA examination in June 2005.  The 
Veteran was diagnosed with prostate cancer, status post-
radical retropubic prostatectomy with lymphadenectomy, status 
post-operative abdominal wall and retroperitoneal hematoma 
with massive scrotal swelling, all subsequently subsiding, 
post-operative prominent abdominal wall scar and tenderness, 
post-operative total incontinence, post-operative chronic 
diarrhea, profound fatigue, post-operative peripheral 
neuropathy, essential hypertension, and chronic yeast 
infection in the glans penis.  The examiner opined that it 
was as likely as not that the post-operative complications of 
the RRP with lymphadenectomy caused the hematoma, 
incontinence, scrotal swelling, chronic diarrhea, impotence, 
and peripheral neuropathy.  However, the examiner also opined 
that there was no carelessness, negligence, lack of proper 
skill or error in judgment.

Additionally, a VA physician reviewed the Veteran's records 
in April 2008, and concluded that the Veteran was afforded 
appropriate treatment by the VA.  The examiner stated that 
the scrotal swelling and abdominal wall hematoma were a 
direct result of bleeding that occurred during and in the 
first few hours immediately post-operation, and were 
unavoidable.  The examiner further stated that the cancer was 
very aggressive (Gleason 9) with a PSA of 17, in a relatively 
young man, and therefore, resection, if it were to be 
helpful, had to be wide and aggressive.  The examiner also 
opined that the erectile dysfunction and impotence occurred 
as a result of the wide resection of the aggressive 
malignancy.  

As for the Veteran's chronic diarrhea, the examiner noted 
that there could be several causes, and stated that 
antibiotic use in the immediate and early post-operative 
period was necessary.  He elaborated by stating the Veteran 
underwent a very large operative procedure and was spiking a 
fever and becoming hypotensive in the immediate post-
operative period, from tissue damage, intraoperative third 
space fluid loss, and immediate post-operative blood loss in 
both the retroperitoneal regions and the abdominal wall.  The 
examiner stated that antibiotics usually do provoke diarrhea 
but the diarrhea most often stops when the medication is 
discontinued.  

The examiner also noted that the Veteran had radiation 
therapy to the prostatic pelvic region in 2003 for a slowly 
increasing PSA.  The examiner stated that given the 
aggressiveness of this particular prostate cancer, the 
external beam radiation therapy (EBRT) could have further 
exacerbated or even re-initiated the chronic diarrhea.  The 
examiner opined that the chronic diarrhea did not directly 
occur from or during the radical prostatectomy itself.

The examiner continued his opinion by stating that it is as 
likely as not that the bilateral femoral cutaneous neuropathy 
was related to the long duration in operative positioning 
necessary to complete the difficult and long surgery.  The 
examiner stated the post-operative period and care was less 
likely as not responsible for the nerve injury.

The examiner concluded his opinion by stating the following: 
the Veteran's impotency was due to neurovascular damage that 
occurred in the immediate operative period and was not 
preventable; the Veteran's incontinence was due to bladder 
sphincter damage that inadvertently occurred during the 
original surgery, and; scrotal swelling, that later resolved, 
resulted from the large degree of retroperitoneal bleeding 
that was unavoidable during the original surgery.  The 
examiner stated it was not possible to determine exactly what 
pre-operative discussions were had with the Veteran in each 
of the series of operations resulting from the prostate 
cancer surgery, but there was nothing in the medical record 
to suggest carelessness or failure to foresee expected 
difficulties that occurred from the surgeries that were 
performed.

Private treatment records were also reviewed.  However, there 
is no indication in the records that the Veteran's post-
operative disabilities were a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
care.

In reviewing the medical evidence pertaining to the Veteran's 
disability, the Board notes that both VA medical opinions of 
record indicate that there was no carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical care.  Thus, 
all opinions of record are entirely unfavorable to the 
Veteran's claim.  In addition, in light of the treatment note 
reflecting that possible complications were discussed at 
length, and the Veteran signed informed consent documents, 
the proximate causes of any such disabilities were not events 
that were not reasonably foreseeable.

Although the Veteran has reported his own belief that he 
received substandard care, those statements by the Veteran 
are not sufficient support the claim.  Although the Veteran 
sincerely believes that his complications were due to 
improper VA treatment, the Court has held that laypersons, 
such as the Veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  Espiritu v.  
Derwinski, 2 Vet. App. 492 (1992).  

In summary, the competent medical evidence and the VA medical 
opinions show that any additional post-surgical disabilities 
were not proximately caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, and that the proximate cause of any such 
disabilities was an event which was reasonably foreseeable.  
The occurrence of a complication does not, in and of itself, 
demonstrate fault.  38 C.F.R.  § 3.361(c)(1).

Accordingly, the Board concludes that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
post-surgical complications of a radical retropubic 
prostatectomy (RRP) with lymph node dissection, to include 
incontinence, a pelvic hematoma (claimed as swelling and 
blood clot in the scrotum), antibiotic diarrhea, impotence, 
open wound, pain, and numbness in the thighs, claimed as due 
to inadequate medical treatment provided by the VA are not 
met.  The preponderance of the evidence weighs against the 
claim for compensation under 38 U.S.C.A. § 1151, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
determination.  The claim must be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
post-surgical complications of a radical retropubic 
prostatectomy (RRP) with lymph node dissection, to include 
incontinence, a pelvic hematoma, antibiotic diarrhea, 
impotence, open wound, pain, and numbness in the thighs, is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


